EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Koehler on 2/22/22.

The application has been amended as follows: 

Note: Claims 21-24 and 31-34 are rejoined and allowed, subject to the amendments below.

Claim 1:
Line 19: “bendable” has been replaced with --configured to bend--
Line 20: “a rear portion” has been replaced with --the guide bottom--
Line 21: “enlarged or” has been replaced with --enlarged and--
Line 22: “bottom.” has been replaced with --bottom, wherein the flexible lip bends outward in response to passage of positioning members provided on the flexible sunscreen.--

Claim 21:
Line 4: “with positioning” has been replaced with --with said positioning--
Line 10: “during passage” has been replaced with --during said passage--

Claim 27:
Line 18: “bendable” has been replaced with --configured to bend--
Line 20: “a rear portion” has been replaced with --the guide bottom--
Line 21: “enlarged or” has been replaced with --enlarged and--
Line 22: “bottom.” has been replaced with --bottom, wherein the flexible lip bends outward in response to passage of positioning members provided on the flexible sunscreen.--

Claim 30 is cancelled.

Claim 31:
Line 4: “with positioning” has been replaced with --with said positioning--
Line 10: “during passage” has been replaced with --during said passage--






Election/Restrictions
Claims 1 and 27 are allowable. Claims 21-24 and 31-34, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species I-X, as set forth in the Office action mailed on 8/20/20, is hereby withdrawn and claims 21-24 and 31-34 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly teach the combination of elements of the claimed invention. Specifically, the prior art does not disclose a sunshade assembly comprising a flexible sunscreen having opposed edges with edge locking members received in two horizontally oriented longitudinal guides, the guides each comprising a lower guide leg and a shorter upper guide leg connected by a bottom, a part defining a guide locking member positioned on each upper guide leg, each guide locking member defining a flexible lip protruding into a guide channel of the guides, the flexible lip configured to bend in an inward direction to a position in which a free end of the flexible lip is directed toward the guide bottom and an outward direction in which the free end is directed away from the guide bottom, wherein the flexible lip bends outward in response to passage of positioning members provided on the flexible sunscreen. At least Nellen (US 2011/0227371) discloses a guide for a sunshade assembly comprising a flexible lip configured to bend such that a free end of the lip is directed to a guide bottom, but Nellen fails to disclose that the flexible lip is configured to bend outward in response to passage of positioning members provided on the sunshade. At least Lichy (US 5445209) discloses a guide assembly for a flexible screen comprising a flexible lip provided on a lower guide leg that is opposite a shorter upper guide leg, but Lichy fails to disclose that the flexible lip is configured to bend inward and configured to bend outward in response to passage of a positioning member. None of the prior art of record discloses all of the elements of the claimed invention, and one having ordinary skill in the art would not have been motivated to have combined the prior art to arrive at the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634